internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si 7-plr-109959-99 date date re ruling under sec_2702 of the internal_revenue_code legend taxpayer spouse trustee ranch date date a b dear we received your letter dated date in which you request several rulings on behalf of taxpayers concerning the application of sec_2702 of the internal_revenue_code this letter is in response to your request the represented facts are as follows on date taxpayer and spouse purchased an a acre tract of land taxpayer and spouse built a house garage and caretakers quarters on a on date taxpayer and spouse acquired a b acre tract of land adjacent a together the a and b tracts of land make up the ranch taxpayer and spouse own the ranch as tenants in common taxpayer and spouse use the ranch as a vacation home exclusively for residential purposes taxpayer and spouse represent that they have no intention at this time of selling any portion of the ranch in addition taxpayer and spouse represent that the property is not used for any business_purpose taxpayer and spouse also represent that they receive no rent from any guests or family members who may use the ranch generally taxpayer and spouse are present when guests use the ranch taxpayer and spouse each propose to create an irrevocable_trust and transfer their individual interests in the ranch to their respective trusts these trusts are intended to satisfy the requirements of a qualified_personal_residence_trust qprt under sec_25_2702-5 taxpayer and spouse expect that the ranch will be held for family residential purposes at the expiration of the qprt the terms of the trusts for taxpayer and spouse are identical paragraph a of article first of the proposed irrevocable trusts provides that the trusts will hold an interest_in_real_property constituting the personal_residence of the grantors taxpayer and spouse the grantors will have the right rent free to the use possession and enjoyment of the ranch as a personal_residence the grantors will pay all carrying costs associated with the ranch held in the trust from time to time and properly chargeable to grantor's interest hereunder and may at grantor's election pay all other costs associated with the ranch including costs of extraordinary repairs and improvements the trustee of the trusts shall have no responsibility for the payment of costs associated with the ranch except to the extent funds available therefor are held by the trustee in a separate_account pursuant to article fourth d hereof the trustee is to pay over or apply any net_income of each trust at the end of each calendar_year to or for the benefit of the grantors during the term of the trusts under this article first the trustees shall not pay over or apply any portion of the income or principal of the trust estate to or for the benefit of any person other than the grantor provided however that this sentence shall not be construed to prevent the payment by the trustee of expenses properly chargeable to the trust estate paragraph a of article first further provides that the trusts held under this article first shall terminate upon the first to occur of the death of the grantor of the trust or the expiration of a term of years from the date of this agreement the fixed term and the trustee shall thereupon dispose_of the principal of the trust estate as it is then constituted pursuant to the provisions of article second paragraph b of article first provides that during the term of the trusts under this article first the trustees may sell the personal_residence then held in the trusts at the request of the grantors and use the proceeds of any such sale to acquire a successor personal_residence satisfactory to the grantors which shall thereafter be held hereunder for the benefit of the grantors as provided above subject however to the provisions of paragraph d of this article first paragraph c of article first provides that if cash is held by the trustee pursuant to article fourth d a hereof the trustee shall determine at the end of each calendar_quarter whether the amounts held by the trust for the payment of expenses are in excess of the amounts permitted by article fourth d a and sec_25 c ii a of the special valuation rules and shall distribute immediately to the grantor any amounts in excess of the amounts so permitted paragraph d of article first states that notwithstanding the foregoing provisions if during the fixed term the trusts held under this article first ceases to be a qualified_personal_residence_trust qprt with respect to some or all of the trust assets then within thirty days after the date on which the trusts have ceased to be a qprt with respect to such assets the trustee shall convert and hold such assets in a separate trust pursuant to the terms and conditions of article third paragraph a of article second provides that if the grantor dies prior to the expiration of the fixed term then upon the grantor’s death the trust estate as it is then constituted shall be transferred conveyed and paid over to the grantor’s estate to be disposed of by the grantor’s executors or personal_representatives as provided in grantor’s last will and testament paragraph b and of article second provides that if the grantor survives the fixed term the trust estate as it is then constituted shall be disposed of as follows any amounts of cash held by the trustee pursuant to article fourth d a in excess of the amounts used to pay trust expenses due and payable on the date of termination of the fixed term including expenses related to termination shall be distributed to the grantor within thirty days of the expiration of the fixed term the principal of the trust estate as it is then constituted shall continue to be held by the trustee who shall pay over or apply the net_income and the principal to such extent in such amounts and proportions at such time or times as the trustee in the exercise of absolute discretion shall determine to or for the benefit of such one or more of the grantor’s descendants who are living at the time of payment in such shares as the trustee may determine in the exercise of absolute discretion any net_income not so paid over or applied shall be accumulated and added to the principal of the trust estate at least annually and thereafter held administered and disposed of as a part thereof paragraph b of article second provides that the trustee is authorized in the exercise of sole and absolute discretion to hold and maintain any residential_real_property or any interest therein at any time forming a part of the trust estate under this paragraph b of article second and to permit the grantor’s descendants living from time to time to occupy and to use any such residence either rent free or upon such terms and conditions as the trustee shall in the exercise of sole and absolute discretion deem appropriate paragraph b of article second provides that upon the death of the survivor of the grantor and the grantor’s spouse this trust shall terminate and the principal of the trust estate as it is then constituted shall be transferred conveyed and paid over to such of the grantor’s descendants who are then living per stirpes or if none to the descendants of the grantor’s parents who are then living per stirpes such beneficiaries to take any interest_in_real_property received hereunder as tenants in common paragraph a of article third provides in part that all property directed to be held in a separate trust pursuant to the terms and conditions of this article third shall be held by the trustee who shall pay to the grantor in each taxable_year of the trust held under this article third the amount the annuity amount determined under paragraph b of this article third paragraph a of article third further provides that the trustee shall not pay over or apply any portion of the income or principal of the trust estate to or for the benefit of any person other than the grantor provided however that this sentence shall not be construed to prevent the payment by the trustee of expenses properly chargeable to the trust estate paragraph b of article third provides that the annuity amount shall be the amount determined under sec_25_2702-5 as follows if on the conversion date the assets of the trusts held under this article third do not include a residence used or held for use as a personal_residence the annuity amount shall be an amount determined by dividing the lesser_of a the value of all interests retained by the grantors as of the date of the original transfer or transfers to the trusts held under article first or b the value of all the trust assets as of the conversion date by an annuity factor determined i for the original term of the trusts held under article first and ii using the rate used in valuing the retained_interest at the time of the original transfer to the trusts held under article first if on the conversion date the assets of the trusts include a residence used or held for use as a personal_residence the annuity amount shall be the amount determined under subparagraph of this paragraph b multiplied by a fraction a the numerator of which is the excess of i the fair_market_value of all the trust assets on the conversion date over ii the fair_market_value of the assets as to which the trust continues as a qprt and b the denominator of which is the fair_market_value of all the trust assets on the conversion date paragraph c of article third provides that for purposes of determining the annuity amount the value of the trust assets will be their fair_market_value for federal gift_tax purposes paragraph a of article fourth provides that it is the grantors’ intention by this agreement to create a qprt within the meaning of sec_2702 of the code and sec_25_2702-5 of the income_tax regulations accordingly the provisions of this agreement shall be construed and the trusts created hereunder shall be administered solely in accordance with said intention and in a manner consistent with that section of the code and those treasury regulations and with any successor section or regulations and any revenue rulings revenue procedures notices or other administrative pronouncements that may be issued thereunder by the internal_revenue_service should the provisions of the agreement be inconsistent or in conflict with such section regulations any successor section or regulations or any revenue rulings notices or other administrative pronouncements in effector issued from time to time then such section regulations successor section or regulations or rulings notices or administrative pronouncements shall be deemed to override and supercede the provisions which are set forth herein paragraph b of article fourth provides that except as otherwise provided in paragraph d of article fourth during the fixed term created under article first the trustee is prohibited from holding any asset in that trust other than one residence or an undivided fractional interest in one residence to be used or held for use withing the meaning of sec_25_2702-5 as a personal_residence by the grantor paragraph e of article fourth provides that the interest of the grantor in any trust created hereunder shall not be commuted paragraph f of article fourth provides that the trustee is prohibited from selling or transferring any personal_residence referred to in article first directly or indirectly to the grantor the grantor’s spouse or an entity controlled by the grantor or the grantor’s spouse during the fixed term created under article first or during any time after the fixed term during which time the trust is treated as owned by the grantor or the grantor’s spouse within the meaning of sec_671 to of the code if doing so would cause the trust to cease to qualify as a qprt under sec_25_2702-5 of the income_tax regulations you have requested the following rulings the ranch that taxpayer and spouse propose to transfer to the trusts satisfies the requirements of sec_2702 and sec_25_2702-5 the trust agreements satisfy the requirements of a qprt under sec_25_2702-5 sec_2702 provides that solely for purposes of determining whether a transfer of an interest in trust to or for the benefit of a member_of_the_transferor's_family is a gift and the value of the transfer the value of any interest in the trust retained by the transferor or any applicable_family_member as defined in sec_2701 will be determined as provided in sec_2702 sec_2702 provides that the value of any retained_interest which is not a qualified_interest will be treated as being zero the value of any retained_interest which is a qualified_interest will be determined under sec_7520 sec_2702 provides an exception to sec_2702 if such transfer involves the transfer of an interest in trust all the property in which consists of a residence to be used as a personal_residence by persons holding term interests in such trust sec_25_2702-5 of the gift_tax regulations provides in part that sec_2702 does not apply to a transfer in trust meeting the requirements of this section a_trust meeting the requirements of a qprt as defined in sec_25_2702-5 is treated as a personal_residence_trust sec_25_2702-5 provides that a qprt is a_trust meeting all the requirements of sec_25_2702-5 these requirements must be met by provisions in the governing instrument and these governing instrument provisions must by their terms continue in effect during the existence of any term_interest in the trust sec_25_2702-5 provides that for the purposes of sec_25_2702-5 a personal_residence of a term holder is either-- a the principal_residence of the term holder within the meaning of sec_1034 b one other residence of the term holder within the meaning of sec_280a but without regard to sec_280a or c an undivided fractional interest in either sec_25_2702-5 provides that a personal_residence may include appurtenant_structures used by the term holder for residential purposes and adjacent land not in excess of that which is reasonably appropriate for residential purposes taking into account the residence's size and location the fact that a residence is subject_to a mortgage does not affect its status as a personal_residence the term personal_residence does not include any personal_property eg household furnishings sec_25_2702-5 provides that the governing instrument must require that any income of the trust be distributed to the term holder not less frequently than annually sec_25_2702-5 provides that the governing instrument must prohibit distributions of corpus to any beneficiary other than the transferor prior to the expiration of the retained term_interest sec_25_2702-5 provides that in general except as otherwise provided in paragraphs c ii and c of this section the governing instrument of a qprt must prohibit the trust from holding for the entire term of the trust any asset other than one residence to be used or held for use within the meaning of paragraph c i of this section as a personal_residence of the term holder the residence under sec_25_2702-5 the trust may hold certain assets listed in that section in addition to the personal_residence sec_25_2702-5 provides that the governing instrument must prohibit commutation prepayment of the term holder's interest sec_25_2702-5 provides that the governing instrument must provide that a_trust ceases to be a qprt if the residence ceases to be used or held for use as a personal_residence of the term holder a residence is held for use as a personal_residence of the term holder so long as the residence is not occupied by any other person other than the spouse or a dependent of the term holder and is available at all times for use by the term holder as a personal_residence sec_25_2702-5 provides that i the governing instrument must provide that within days after the date on which the trust has ceased to be a qprt with respect to certain assets either a the assets be distributed outright to the term holder b the assets be converted to and held for the balance of the term holder’s term in a separate share of the trust meeting the requirements of a qualified_annuity_interest or c in the trustee’s sole discretion the trustee may elect to comply with either paragraph c i a or b of this section pursuant to their terms ii a for assets subject_to this paragraph c to be converted to and held as a qualified_annuity_interest the governing instrument must contain all the provisions required by sec_25_2702-3 with respect to a qualified_annuity_interest sec_25_2702-5 provides that the governing instrument must prohibit the trust from selling or transferring the residence directly or indirectly to the grantor the grantor's spouse or an entity controlled by the grantor or the grantor's spouse during the retained term_interest of the trust or at any time after the retained term_interest that the trust is a grantor_trust based on the information submitted and the representations made we conclude that the ranch as described above constitutes a personal_residence of taxpayer and spouse within the meaning of sec_2702 and sec_25_2702-5 because the trusts contain all the provisions required under sec_25_2702-5 and sec_25_2702-3 we conclude that each trust constitutes a qualified_personal_residence_trust within the meaning of sec_25_2702-5 except as ruled above we express or imply no opinion concerning the federal tax consequences of this transaction under the cited provisions of the code or any other provision of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours christine e ellison branch chief branch office of the assistant chief_counsel passthroughs and special industries
